COX, Judge
(concurring):
The second part of the specified issue requires us to consider if an accused “must ... demonstrate actual prejudice to warrant appellate reversal or should the doctrine of general prejudice apply?” Although specified by this Court, we have not answered the question here. Likewise, we did not answer the question in United States v. Cruz, 25 M.J. 326 (C.M.A.1987), even though it was the central theme of the opinion below [see United States v. Cruz, 20 M.J. 873 (A.C.M.R.1985) (en banc)]; and we did not answer it in United States v. Kitts, 23 M.J. 105 (C.M.A.1986), or United States v. Thomas, 22 M.J. 388 (C.M.A.1986), cert. denied, — U.S. —, 107 S.Ct. 1289, 94 L.Ed.2d 146 (1987). This might cause a person to wonder, “Why doesn’t the United States Court of Military Appeals answer this question?” Perhaps I speak only for myself, but I don’t believe the question needs to be answered.
*341First, no one disputes the fact that “[cjommand influence is the mortal enemy of military justice.” United States v. Thomas, supra at 393. Second, unlawful command influence is itself prohibited by the Uniform Code of Military Justice, and one who engages therein is subject to criminal charges under the Code. Arts. 37 and 98, UCMJ, 10 U.S.C. §§ 837 and 898, respectively. If this Court senses the existence of command influence lurking in the record of trial or allied papers of a court-martial, we shall go to extraordinary lengths to be certain “beyond a reasonable doubt” that neither the findings nor the sentence have been tainted by command influence. United States v. Thomas, supra at 394.
Having said this, nothing I have read, seen, heard, or experienced convinces me that an appellant who claims his trial has been unlawfully influenced by a commander is — or should be — relieved of a litigant’s obligation in an adversarial proceeding to assert the facts of his allegation with sufficient particularity and substantiation so that, if true, any reasonable person can only conclude that unlawful command influence does indeed exist. An appellant who claims his court-martial has been unlawfully influenced had better declare and show that the proceedings were unfair and that the proximate cause of the unfairness resulted from unlawful command influence. If no causal connection between command influence and the injury (i.e., the “unfair trial”) appears, then an accused is not entitled to relief. This is the basic premise upon which the findings were upheld in the so-called “Third Armored Division” cases. United States v. Thomas, supra at 397-99. In Thomas, it is recalled, there was no allegation or evidence of a causal connection between the unlawful influence and the guilty pleas.
The unfortunate aspect of the debate is that we, as lawyers, tend to reach an impasse on the legal technicalities of the matter. Who has the burden of proof? Who has the initial “burden of persuasion”? This Court has not and, in my judgment, should not even attempt to assign these burdens. Certainly an appellant’s unsubstantiated assertion that unlawful command influence exists is not going anywhere, and relief will not be granted if the court-martial has not been unlawfully influenced. Generally speaking, the accused is the one who must come forth with proof. On the other hand, it may be that trial counsel, the staff judge advocate, or someone else has the ethical and legal duty to come forward and reveal the existence of unlawful command influence; but each case must be considered on its own facts.
As far as I am concerned, the bottom line is this: If an accused or appellant alleges sufficient facts which, if true, constitute unlawful command influence, and asserts how this unlawful conduct “influenced” the outcome of his trial, I am going to look into the matter. Unless I am convinced beyond a reasonable doubt that he received a fair and impartial court-martial and that the outcome of the trial was not unlawfully influenced, he or she is going to get my vote for relief.
In this case, considering the shenanigans that were going on in this appellant’s unit, I am not convinced that the court-martial proceedings were fair and impartial. Accordingly, I concur with my Brothers in reversing the decision of the Court of Military Review.